ON REHEARING
JiPER CURIAM.
While this court reviews a trial court’s denial of an exception of venue under its appellate jurisdiction instead of its supervisory jurisdiction, it expedites such an appeal to avoid undue delay in the trial court’s authority to control its calendar and procedures. In the same manner and for the same reasons, we expedite disposition of an application for rehearing in such cases.
Having considered appellants’ applications for a stay and rehearing, both are denied.
DENIED.